
	

113 HR 4105 IH: Maritime Goods Movement Act for the 21st Century
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4105
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2014
			Mr. McDermott (for himself, Ms. DelBene, Mr. Heck of Washington, Mr. Kilmer, Mr. Larsen of Washington, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a Maritime Goods Movement User Fee and provide grants for international maritime cargo
			 improvements and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Maritime Goods Movement Act for the 21st Century.
		2.DefinitionsIn this Act:
			(1)Commercial cargoThe term commercial cargo—
				(A)means—
					(i)any cargo transported on a commercial vessel, including passengers transported for compensation or
			 hire; and
					(ii)international maritime cargo; and
					(B)does not include—
					(i)bunker fuel, ship’s stores, sea stores, or the legitimate equipment necessary to the operation of a
			 vessel; or
					(ii)fish or other aquatic animal life caught and not previously landed on shore.
					(2)Commercial vesselThe term commercial vessel—
				(A)means any vessel used—
					(i)in transporting cargo by water for compensation or hire; or
					(ii)in transporting cargo by water in the business of the owner, lessee, or operator of the vessel; and
					(B)does not include any ferry engaged primarily in the ferrying of passengers (including their
			 vehicles) between points within the United States, or between the United
			 States and contiguous countries.
				(3)FerryThe term ferry means any vessel which arrives in the United States on a regular schedule during its operating
			 season at intervals of at least once each business day.
			(4)International maritime cargoThe term international maritime cargo means any cargo moved by ship that is imported directly into the United States from a point
			 outside the United States, including—
				(A)cargo that arrives in the United States by ship; or
				(B)cargo that is unloaded in an intermediate country and arrives in the United States by another form
			 of transit without being altered in any manner in the intermediate
			 country.
				(5)Low-use portThe term low-use port means a port at which not more than 1,000,000 tons of cargo is transported each calendar year.
			(6)Point of entryThe term point of entry means a place where commercial cargo enters the United States.
			(7)Port
				(A)In generalExcept as provided in subparagraphs (B) and (C), or otherwise specifically provided in this Act,
			 the term port means any channel or harbor (or component thereof) in the United States, which—
					(i)is not an inland waterway; and
					(ii)is open to public navigation.
					(B)Exception for certain facilitiesThe term port does not include any channel or harbor with respect to which no Federal funds have been used since
			 1977 for construction, maintenance, or operation, or which was
			 deauthorized by Federal law before 2013.
				(C)Special rule for the Columbia RiverThe term port shall include the channels of the Columbia River in the States of Oregon and Washington only up to
			 the downstream side of the Bonneville Lock and Dam.
				(8)Super donor port
				(A)In generalThe term super donor port means a port for which average expenditures in the 5 previous fiscal years—
					(i)for fiscal years beginning prior to the date of the enactment of this Act, from the Harbor
			 Maintenance Trust Fund pursuant to section 9505(c)(1) of the Internal
			 Revenue Code of 1986 (relating to expenditures from the Harbor Maintenance
			 Trust Fund) are less than 10 percent of the total average amount of harbor
			 maintenance taxes collected through landings at such port in such fiscal
			 years; or
					(ii)for fiscal years beginning after such date of enactment, from the amounts collected for the
			 Maritime Goods Movement User Fee are less than 10 percent of the total
			 average amount of such Fees collected through landings at such port.
					(B)Included expendituresThe amount of expenditures under subparagraph (A) shall only include expenditures made at such a
			 port in the immediate harbor area containing docks and other facilities
			 utilized for the loading and unloading of foreign waterborne commerce and
			 in any navigational channels in the United States that are necessary for
			 the transportation of such foreign waterborne commerce between such
			 immediate harbor areas and foreign ports.
				(9)ValueThe term value means—
				(A)with respect to domestic commercial cargo, the value as determined by standard commercial
			 documentation;
				(B)with respect to imported commercial cargo, the appraised value for duty as determined under section
			 402 of the Tariff Act of 1930 (19 U.S.C. 1401a); or
				(C)with respect to the transportation of passengers for hire, the actual charge paid for such service
			 or the prevailing charge for comparable service if no actual charge is
			 paid.
				3.Establishment of Maritime Goods Movement User Fee
			(a)Establishment of fee
				(1)In generalExcept as otherwise provided in this section, there is imposed a Maritime Goods Movement User Fee
			 on all commercial cargo—
					(A)unloaded from or loaded on a commercial vessel at a port; or
					(B)that enters the United States at a point of entry.
					(2)Effective dateThe Maritime Goods Movement User Fee shall be imposed on commercial cargo under paragraph (1)
			 beginning on October 1 of the first fiscal year beginning after the date
			 of the enactment of this Act.
				(b)Fee amountThe amount of the Maritime Goods Movement User Fee shall be an amount equal to 0.125 percent of the
			 value of the commercial cargo.
			(c)Collection of feeThe Maritime Goods Movement User Fee shall be collected by U.S. Customs and Border Protection.
			(d)Time of imposition of feeThe Maritime Goods Movement User Fee shall be imposed on commercial cargo at the time—
				(1)the commercial cargo is unloaded from or loaded on a commercial vessel at a port in the United
			 States; or
				(2)the commercial cargo enters the United States at a point of entry.
				(e)Inapplicability to cargoNo Maritime Goods Movement User Fee shall be imposed under this section on any export of the United
			 States.
			(f)Coordination of fee where transportation subject to tax imposed under 4042 of the Internal Revenue
			 CodeNo Maritime Goods Movement User Fee shall be imposed under this section with respect to the loading
			 or unloading of any cargo on or from a vessel if any fuel of such vessel
			 has been (or will be) subject to the tax imposed by section 4042 of the
			 Internal Revenue Code of 1986 (relating to tax on fuels used in commercial
			 transportation on inland waterways).
			(g)Special rule for Alaska, Hawaii, and possessions
				(1)In generalNo Maritime Goods Movement User Fee shall be imposed on—
					(A)cargo loaded on a vessel in a port in the United States mainland for transportation to Alaska,
			 Hawaii, or any possession of the United States for ultimate use or
			 consumption in Alaska, Hawaii, or any possession of the United States;
					(B)cargo loaded on a vessel in Alaska, Hawaii, or any possession of the United States for
			 transportation to the United States mainland, Alaska, Hawaii, or such a
			 possession for ultimate use or consumption in the United States mainland,
			 Alaska, Hawaii, or such a possession;
					(C)the unloading of cargo described in subparagraph (A) or (B) in Alaska, Hawaii, or any possession of
			 the United States, or in the United States mainland, respectively; or
					(D)cargo loaded on a vessel in Alaska, Hawaii, or a possession of the United States and unloaded in
			 the State or possession in which loaded, or passengers transported on
			 United States flag vessels operating solely within the State waters of
			 Alaska or Hawaii and adjacent international waters.
					(2)CargoFor purposes of this subsection, the term cargo does not include crude oil with respect to Alaska.
				(3)United States mainlandFor purposes of this section, the term United States mainland means the continental United States (not including Alaska).
				(h)Special rulesExcept as provided by regulations:
				(1)Fee imposed only onceThe Maritime Goods Movement User Fee shall be imposed on the same commercial cargo only 1 time.
				(2)Exception for intraport movementsUnder regulations, no Maritime Goods Movement User Fee shall be imposed on the mere movement of
			 commercial cargo within a port.
				(3)Relay cargoOnly 1 Maritime Goods Movement User Fee shall be imposed on cargo (moving under a single bill of
			 lading) which is unloaded from one vessel and loaded onto another vessel
			 at any port in the United States for relay to or from any port in Alaska,
			 Hawaii, or any possession of the United States. For purposes of this
			 paragraph, the term cargo does not include any item not treated as cargo under subsection (g)(2).
				(i)Exemption for United StatesNo Maritime Goods Movement User Fee shall be imposed on the United States or any agency or
			 instrumentality thereof.
			(j)Exemption for humanitarian and development assistance cargosNo Maritime Goods Movement User Fee shall be imposed on any nonprofit organization or cooperative
			 for cargo which is owned or financed by such nonprofit organization or
			 cooperative and which is certified by the U.S. Customs and Border
			 Protection as intended for use in humanitarian or development assistance
			 overseas.
			(k)Limitation on collection of feeNo fee may be collected under this section except to the extent that the expenditure of the fee to
			 pay the costs of activities and services for which the fee is imposed is
			 provided for in advance in an appropriations Act.
			(l)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, any fee collected under this section—
				(1)shall be credited as offsetting collections to the accounts that finance the activities and
			 services detailed in section 4;
				(2)shall be available for expenditure only to pay the costs of activities and services detailed in
			 section 4; and
				(3)shall remain available until expended.
				4.Expenditures of Maritime Goods Movement User Fee
			(a)Administrative costsUp to $10,000,000 of the amount of the Maritime Goods Movement User Fees collected during any
			 fiscal year shall be used for payment of expenses of administration
			 incurred by the Department of Homeland Security, the Army Corps of
			 Engineers, and the Department of Transportation.
			(b)Other expendituresThe amounts of the Maritime Goods Movement User Fees collected for a fiscal year that are not used
			 for administration under subsection (a) shall be allocated as follows:
				(1)Harbor maintenance programsFor the first 5 fiscal years beginning after the date of the enactment of this Act, 95 percent, and
			 for each fiscal year thereafter 80 percent, of such amounts shall be
			 available to pay up to 100 percent of the eligible operations and
			 maintenance costs assigned to commercial navigation of all harbors and
			 inland harbors within the United States, as authorized by section
			 210(a)(2) of the Water Resources Development Act of 1986 (33 U.S.C.
			 2238(a)(2)), including the Federal share of the cost of—
					(A)maintenance of Federal navigation projects to their authorized depths and widths;
					(B)disposal of maintenance dredged material;
					(C)construction and maintenance of dredged material placement facilities;
					(D)projects or activities for the beneficial use of dredged material or sand mitigation;
					(E)jetties, breakwaters, bridges, and other navigation structures; and
					(F)related studies and surveys.
					(2)Low-use portsOf the amounts made available each fiscal year for harbor maintenance programs under paragraph (1),
			 up to 8 percent shall be allocated for low-use ports. Special emphasis
			 shall be placed on low-use ports where there is a Coast Guard presence and
			 low-use ports which the Coast Guard determines to be restricted navigation
			 areas or harbors of refuge.
				(3)Competitive grant program for goods movement
					(A)Super donor portsFor each fiscal year beginning with the sixth fiscal year beginning after the date of the enactment
			 of this Act, 15 percent of the amounts of the Maritime Goods Movement User
			 Fee not used for administration under subsection (a), shall be allocated
			 to super donor ports to carry out projects or activities described in
			 paragraphs (1), (2), and (3) of section 5(e).
					(B)Other usesFor each fiscal year beginning after the date of the enactment of this Act, 5 percent of the
			 amounts of the Maritime Goods Movement User Fee not used for
			 administration under subsection (a) shall be allocated to carry out
			 projects or activities described in paragraphs (4), (5), and (6) of
			 subsection 5(e).
					5.Competitive Grant Program for Goods Movement
			(a)Establishment of grant programThere is established a Competitive Grant Program for Goods Movement to be administered by the
			 Secretary of Transportation in consultation with the Assistant Secretary
			 of the Army for Civil Works.
			(b)PurposeThe purpose of the Competitive Grant Program for Goods Movement is to provide financial assistance
			 for capital investments that improve the efficiency of the transportation
			 system of the United States to move international maritime cargo.
			(c)Project eligibility
				(1)Minimum number of granteesFor each fiscal year, there shall be no less than—
					(A)3 grantees that are super donor ports; and
					(B)3 grantees that are eligible entities under subsection (d).
					(2)Cost-shareThe Federal cost share of a project awarded a grant under this section shall be no more than 50
			 percent of the total cost.
				(d)Eligible entityA grant under this section may only be awarded to a State or local government entity, including a
			 port authority.
			(e)Eligible projectsA grant awarded under this section may be used for the following:
				(1)Any in-water improvement in the navigable waters in or near such port that the Secretary of the
			 Army is authorized to make, including environmental remediation and
			 habitat mitigation if certified by the Assistant Secretary to improve the
			 movement of international maritime cargo.
				(2)Any in water improvement in berthing areas in such port pursuant to a channel widening or deepening
			 project.
				(3)Maintenance of berthing areas adjacent to navigational channels in such port.
				(4)Improvements to an intermodal corridor facility project to benefit international maritime cargo as
			 certified by the Secretary of Transportation or designee, in consultation
			 with the Assistant Secretary of the Army for Civil Works or designee.
				(5)Improvements to a land port of entry project to benefit international maritime cargo as certified
			 by the Secretary of Transportation or designee, in consultation with the
			 Assistant Secretary of the Army for Civil Works or designee.
				(6)A project that improves access to a port or intermodal terminal facility to benefit international
			 maritime cargo as certified by the Secretary of Transportation or
			 designee, in consultation with the Assistant Secretary of the Army for
			 Civil Works or designee.
				6.Repeal of harbor maintenance tax
			(a)In generalSubchapter A of chapter 36 of the Internal Revenue Code of 1986 is repealed.
			(b)Conforming amendmentThe table of subchapters for chapter 36 of the Internal Revenue Code of 1986 is amended by striking
			 the item relating to subchapter A.
			(c)Effective dateThe amendments made by this section shall apply to port uses (as defined in section 4462 of such
			 Code, as in effect on the day before the date of the enactment of this
			 Act) on or after October 1 of the first fiscal year beginning after the
			 date of the enactment of this Act.
			7.Treatment of balances from the Harbor Maintenance Trust FundAny remaining balances in the Harbor Maintenance Trust Fund established by section 9505 of the
			 Internal Revenue Code of 1986 (relating to expenditures from the Harbor
			 Maintenance Trust Fund) shall remain available until expended in
			 accordance with the requirements of subsection (c) of that section.
		8.Application of wage requirementsNothing in this Act shall be construed to prevent the application of wage requirements otherwise
			 applicable to harbor maintenance improvement projects on the date of
			 enactment of this Act.
		
